UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 13-2123


INTERNATIONAL   FEDERATION OF PROFESSIONAL &                TECHNICAL
ENGINEERS; TIMOTHY PERSONS; DENNIS ROTH; NINA               SERAFINO;
NANCY KINGSBURY,

                  Plaintiffs – Appellees,

            v.

KAREN   L.    HAAS,      Clerk,     United      States     House   of
Representatives,

                  Defendant – Appellant,

            and

UNITED STATES OF AMERICA; NANCY ERICKSON, Secretary, United
States Senate; TERRANCE W. GAINER, Sergeant at Arms, United
States Senate,

                  Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-03448-AW)


Argued:    October 29, 2014                   Decided:   December 24, 2014


Before TRAXLER, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed    by    unpublished opinion.   Judge Duncan wrote the
opinion,    in    which Chief Judge Traxler and Judge Wilkinson
joined.
ARGUED: William Bullock Pittard, IV, UNITED STATES HOUSE OF
REPRESENTATIVES, Washington, D.C., for Appellant.      Arthur B.
Spitzer, AMERICAN CIVIL LIBERTIES UNION, Washington, D.C., for
Appellees.    ON BRIEF: Kerry W. Kircher, General Counsel,
Christine Davenport, Sr. Assistant Counsel, Todd B. Tatelman,
Assistant Counsel, Mary Beth Walker, Assistant Counsel, Eleni M.
Roumel, Assistant Counsel, Thomas M. Sundlof, Staff Attorney,
Office   of    General   Counsel,   UNITED    STATES  HOUSE   OF
REPRESENTATIVES, Washington, D.C., for Appellant.    Jack McKay,
Kristen E. Baker, Benjamin J. Cote, PILLSBURY WINTHROP SHAW
PITTMAN LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
DUNCAN, Circuit Judge:

       Defendant-Appellant Karen L. Haas, Clerk of the U.S. House

of Representatives (the “Clerk”), appeals the district court’s

order denying her motion to vacate the portions of the court’s

memorandum opinion ruling that sovereign immunity did not bar

Plaintiffs-Appellees’ claims against her.                     The Clerk argues that

the district court abused its discretion by finding that the

public interest favored denying her motion, and by denying her

motion on that basis.           For the reasons that follow, we affirm.



                                             I.

       The Stop Trading on Congressional Knowledge Act of 2012

(STOCK Act) became law in April 2012.                        The Act directed the

Clerk      to    publish      online   the    financial       disclosure     forms   of

various         legislative     branch   employees.               In   November   2012,

Plaintiffs-Appellees--several legislative employees obligated to

make       financial     disclosures     and        a     union    representing   such

employees (collectively, the “Employees”)--sued the Clerk in her

official capacity. 1            The Employees argued that the STOCK Act

required        the   Clerk    to   violate       their    constitutional    right   to




       1
       The Employees also named as defendants the United States
of America, the Secretary of the Senate, and the Senate Sergeant
at Arms. None of these Defendants is a party to this appeal.



                                              3
privacy;   they     sought,    among   other    forms      of   relief,   an   order

enjoining the Clerk from publishing their disclosure forms.

      In February 2013, the Clerk moved to dismiss the Employees’

claims    against    her.      She   argued    that       she   enjoyed   sovereign

immunity from those claims and that venue did not lie in the

District of Maryland.           On March 20, 2013, the district court

entered    an   order   granting       in    part   the     Clerk’s   motion     and

dismissing without prejudice the Employees’ claims against her.

The    district      court      explained      in     a     memorandum     opinion

accompanying its order that sovereign immunity did not shield

the Clerk from an action seeking to enjoin her from implementing

an    allegedly      unconstitutional         statute.           Nonetheless,    it

dismissed those claims without prejudice because “venue [was]

not proper.”        J.A. 210.     The Clerk then had 60 days, or until

May 20, 2013, to file a timely notice of appeal.                      See Fed. R.

App. P. 4(a)(1)(B), 26(a)(1)(C).

      On April 15, 2013--after the district court dismissed the

Employees’ claims but before the appeal window closed--Congress

mooted the Employees’ claims by striking the relevant provisions

from the STOCK Act.          Roughly a month later, the Clerk moved the

district court under Federal Rule of Civil Procedure 60(b)(6) to

“vacate [its opinion] insofar as [the opinion] discusses the

application of sovereign immunity to defendants other than the



                                         4
United    States.”         J.A.    321.     The    district      court   denied   that

motion, and the Clerk timely appealed. 2



                                           II.

     We review “the district court’s ruling on a [Rule] 60(b)

motion for abuse of discretion.”                    Aikens v. Ingram, 652 F.3d
496, 501 (4th Cir. 2011) (en banc).                   “A district court abuses

its discretion by resting its decision on a clearly erroneous

finding of a material fact, or by misapprehending the law with

respect to underlying issues in litigation.”                     In re Naranjo, 768
F.3d 332, 347 (4th Cir. 2014) (quoting Scott v. Family Dollar

Stores,    Inc.,     733 F.3d 105,    112    (4th   Cir.    2013))   (internal

quotation marks omitted).



                                           III.

     The     Clerk    argues       that    the     district      court   abused       its

discretion    by     “applying       the    wrong    vacatur      factors,   .    .    .

affording     them         inappropriate         weight,”     and    “reaching         an

     2
       We have appellate jurisdiction under 28 U.S.C. § 1291.
See United States v. Holland, 214 F.3d 523, 525 n.4 (4th Cir.
2000) (“[T]he denial of a Rule 60(b) motion is appealable as a
separate final order.”). Our review is limited to the denial of
the Rule 60(b)(6) motion; “an appeal from denial of Rule 60(b)
relief does not bring up the underlying judgment for review.”
Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc)
(quoting Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S. 257,
263 n.7 (1978)) (internal quotation marks omitted).



                                            5
objectively        unreasonable          conclusion            as     to   the        ‘public

interest.’”        Appellant’s Br. at 11.                The Employees respond that

the district court considered the proper factors and its “well-

reasoned     opinion      denying       [the       Clerk]’s     motion     deserves      this

Court’s deference.”            Appellees’ Br. at 39. 3

      We address the Clerk’s arguments in three steps.                            We begin

by   summarizing         the   relevant       law,      then    recount    the       district

court’s analysis, and finally explain why the district court did

not abuse its discretion in denying the Clerk’s motion.

                                              A.

      Rule    60(b)       authorizes      a     court,       “[o]n    motion     and     just

terms,” to “relieve a party or its legal representative from a

final judgment, order, or proceeding,” Fed. R. Civ. P. 60(b),

for five enumerated reasons or “any other reason that justifies

relief,”     id.    at    60(b)(6).        The       catchall       provision    “provides

courts     with     authority         ‘adequate         to   enable    them     to     vacate

judgments     whenever         such    action      is    appropriate       to    accomplish

justice.’”         Liljeberg v. Health Servs. Acquisition Corp., 486




      3
       The Employees also argue that the Clerk’s Rule 60(b)(6)
motion was improper because it asked the district court to
“‘vacate’ only the statements in the opinion that displeased
[the Clerk].”   Appellees’ Br. at 21.  We do not address this
argument because we affirm the district court’s denial of that
motion on other grounds.



                                               6
U.S. 847, 863–64 (1988) (quoting Klapprott v. United States, 335
U.S. 601, 615 (1949)).

       In Valero Terrestrial Corp. v. Paige, 211 F.3d 112 (4th

Cir. 2000), we set forth a two-step process that is “largely

determinative of a district court’s decision whether to vacate

its own judgment due to mootness under . . . Rule 60(b)(6).”

Id. at 118.             First, the district court must determine whether

the    party      seeking       relief       “caused      the     mootness    by     voluntary

action.”          Id.    at    117    (quoting       U.S.    Bancorp    Mortgage       Co.    v.

Bonner Mall P’ship, 513 U.S. 18, 24 (1994) (discussing appellate

vacatur      of     appellate         decisions))           (internal    quotation          mark

omitted).         A movant who caused her case to become moot is at

fault for that mootness and therefore entitled to vacatur only

in exceptional circumstances.                  See id. at 118.

       Second, if the movant is not at fault for the mootness, the

district court must consider whether vacatur would be in the

public    interest.            See     id.    (“[When]       appellate       review    of     the

adverse ruling was prevented by ‘the vagaries of circumstance’

or the ‘unilateral action of the party who prevailed below,’

. . .     vacatur         remains       available,          subject,     as     always,       to

considerations of the public interest.” (quoting Bancorp, 513
U.S.    at     25)).          We     explained       in   Valero     that     “there     is    a

substantial public interest in judicial judgments,” id., because

those     judgments           are    “not     merely        the    property     of     private

                                                 7
litigant”      but        rather    “valuable             to   the    legal       community       as    a

whole.”       Id. (quoting Bancorp, 513 U.S. at 26).                                Applying this

principle to the facts then before us, “we s[aw] the public

interest      as     no    bar     to    vacatur”          because       the     district    court’s

judgment       declaring         invalid            several       provisions        of     the     West

Virginia Code addressed “statutory provisions that . . . either

no longer exist[ed] or ha[d] been substantially revised.”                                           Id.

Thus, Valero establishes that the public’s interest in judicial

judgments is diminished where the district court’s holding is

unlikely to have prospective application.

                                                     B.

       The district court adopted our “analytical framework from

Valero.”            J.A.     359.             It      considered           “whether      ‘the      twin

considerations of fault and public interest’ favor[ed] granting

the     Clerk’s       Motion            to     Vacate,         or     alternatively          whether

‘exceptional         circumstances’                exist[ed]        such    that    vacatur       [was]

justified.”         J.A. 361 (quoting Valero, 211 F.3d at 118, 121).

       The    district       court           first    found       that     the    “Clerk    did    not

cause       [the]    controversy              to     become       moot.”         J.A.    361.          It

explained      that       the    case        became        moot     “due    to    the    actions       of

Congress and the President,” whose behavior is not attributable

to    the    Clerk     because          she    “is        responsible       for    administrative

functions           within       the          Legislative            Branch        and      has        no



                                                      8
constitutional role in the enactment of legislation.”                       J.A. 361

n.5.

       Turning to the public interest, the district court found

that,    on   balance,      this   interest     favored    denying    the     Clerk’s

motion.       It quoted Valero for the proposition that “[j]udicial

precedents are presumptively correct and valuable to the legal

community as a whole.”             J.A. 362 (quoting Valero, 211 F.3d at

118) (internal quotation marks omitted).                    The district court

then found that the public’s interest in maintaining access to

the     court’s    sovereign       immunity     ruling,    which     addressed      “a

broader question of law” than the holding at issue in Valero,

outweighed      the    Clerk’s     “interest     in   vacating      adverse    legal

precedent.”         J.A.    362.      Finally,    after    concluding       that    no

exceptional       circumstances     justified     vacatur,    the    court     denied

the Clerk’s motion.         Id.

                                         C.

       Upon consideration of the Clerk’s arguments and the record

before us, we conclude that the district court did not abuse its

discretion in denying the Clerk’s motion to vacate.                    Rather, the

district court faithfully applied our holding in Valero to the

facts before it.

       Valero teaches that, where the movant is not at fault for

the    mootness,      the   district    court    must     consider    whether      the

public interest operates as a “bar to vacatur.” 211 F.3d at

                                         9
121.       The district court was therefore right--indeed, compelled-

-to consider this factor.           But cf. Appellant’s Br. at 10 (“Where

a party seeks vacatur of a moot district court decision, vacatur

is required so long as the requesting party did not cause the

mootness.”). 4        And the district court’s public interest finding

is neither inconsistent with Valero nor clearly erroneous.                       The

trial court correctly noted that, unlike the holding at issue in

Valero, its ruling addressed a “broad[] question of law that has

value to the legal community as a whole.”                 J.A. 362.    In Valero,

the    district    court’s   judgment       addressed     statutory    provisions

that no longer existed; here, by contrast, the district court’s

sovereign      immunity     ruling     could       be   implicated    whenever    a

plaintiff seeks to enjoin a legislative branch official from

implementing an allegedly unconstitutional law.                      Finally, the

district      court’s    finding     that    the    public’s   interest     in   the

court’s      ruling    outweighed    the    “Clerk’s     interest     in   vacating

       4
       The Clerk cites Supreme Court and Fourth Circuit cases
that have “dispense[d] entirely with consideration of the so-
called ‘public interest’ factor in the vacatur-for-mootness
context.”   See Appellant’s Br. at 14–16.    These cases are all
inapposite because none discusses a district court’s authority
to vacate for mootness.      Cf. Valero, 211 F.3d at 117 (“The
appellate vacatur power derives from 28 U.S.C. § 2106, whereas
the district court power derives from Federal Rule of Civil
Procedure 60(b).”).    Moreover, the fact that appellate courts
have vacated for mootness without explicitly considering the
public interest does not establish that a district court abuses
its discretion by considering that interest--particularly where
we have directed district courts to account for it.



                                        10
adverse legal precedent,” J.A. 362, does not leave us with “the

definite and firm conviction that a mistake has been committed.”

United    States      v.    Perez,      752 F.3d 398,    407    (4th      Cir.   2014)

(quoting United States v. Hall, 664 F.3d 456, 462 (4th Cir.

2012)) (internal           quotation      mark      omitted).         The   public      has   a

“substantial” interest in the district court’s judgment, Valero,
211 F.3d at 118, but the Clerk suffers little prejudice from the

continuing existence of non-binding precedent that, in her view,

is adverse to her interests.

      At bottom, Rule 60(b)(6) vacatur is an “equitable remedy,”

Valero, 211 F.3d at 120, that a district court “may” employ on

“just terms,”         Fed. R. Civ. P. 60(b).                   Cf. Henness v. Bagley,

766 F.3d 550,   554    (6th       Cir.    2014)    (“[T]he       district      court’s

discretion      in    deciding      a    Rule       60(b)(6)    motion      is   especially

broad due to the underlying equitable principles involved.”);

Khodara Envtl., Inc. ex rel. Eagle Envtl. L.P. v. Beckman, 237
F.3d 186, 194 (3d Cir. 2001) (“[V]acatur is an equitable remedy

rather than an automatic right.”).                      The district court did not

abuse    its   discretion      by       declining       to   grant     equitable        relief

that, under its findings, was contrary to the public interest.




                                               11
                           IV.

    For the foregoing reasons, the judgment of the district

court is

                                                  AFFIRMED.




                            12